By the Court.
In each of the years from 1870 to 1875, inclusive, the Board of Education of Special School District No. 1, of Lyme township, Huron county, made a levy for school purposes, which was certified to the auditor of the county, and by him placed on the duplicate against all the lands within the district, except the property of that portion of the Lake Shore and Michigan Southern Railhvay and Western Union Telegraph lines running in and through the district, which, by the mistake of the auditor, were omitted therefrom; and during the same years the Board of Education of Lyme township made levies for like purposes, which were also certified to the auditor of the county, who, by mistake, placed the same, not only on the property in the district of the township, but also upon the property of said railroad and telegraph companies, as part of the property subject to taxation in the township district. The Board of Education of the Special School District now seeks to recover of the board of the township the taxes so collected by the latter, as received to the former’s use. Meld, that the taxes so received by the Township Board were not produced by any levy made by the Board of the Speial District; that there is no privity between the two boards, and the action can not be maintained.

Judgment of the district court and of the common pleas reversed, and judgment for defendant below, and for its costs.